Citation Nr: 1015412	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 
1973.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part denied service 
connection for a right knee injury.  

In an April 2009 rating decision, the RO granted service 
connection for posttraumatic stress disorder.  In light of 
the foregoing, no allegations of errors of fact or law remain 
for appellate consideration and that claim has been fully 
resolved and rendered moot.  No exceptions to the mootness 
doctrine are present because the benefit sought on appeal has 
been granted without the need for action by the Board.  See 
Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2009).

The Veteran requested a decision review officer (DRO) hearing 
in connection with the current claim.  A hearing was 
scheduled for June 2009, but the Veteran requested that the 
hearing be rescheduled according to a June 2009 statement.  
The hearing was rescheduled for September 2009 and notice was 
sent to the Veteran in August 2009.  The Veteran failed to 
report for the hearing and made no attempt to reschedule the 
hearing.  Thus, the Board finds that the Veteran's request 
for a DRO hearing is withdrawn.

The Veteran also requested a hearing before a Veteran's Law 
Judge in his May 2006 substantive appeal.  In February 2010 
the Veteran was informed by mail of a March 2010 in-person 
hearing date.  According to a report of contact dated in 
February 2010, the Veteran indicated that he could not make 
it due to distance and requested the option of waiving his 
hearing.  Therefore, the request for a hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A VA medical examination is necessary in this matter in order 
to clarify whether the Veteran has a right knee disability 
and if so, to determine whether such disability is medically 
related to the Veteran's period of service.

The Veteran contends that he incurred a right knee disability 
during service.  He stated that he injured his knee in 
Vietnam.  Service treatment records reflect complaints of a 
knee injury in June 1972.  No diagnosis was noted at that 
time.  Upon separation, in March 1973, the examiner reported 
a normal clinical evaluation of the lower extremities.  
However, according to the March 1973 Report of Medical 
History, the Veteran indicated having a "trick" or locked 
knee.  A 1978 VA examination noted full range of motion of 
the extremities and no pains or functional disturbances.  
Since service, the Veteran claims to have had operations on 
his knee to correct damage done.  See VA Form 9.  A February 
2005 VA treatment report indicates that the Veteran reported 
joint pain and stiffness and that he has arthritis in the 
legs status post fracture.  Thus, the Board finds that a 
medical opinion as to the nature and etiology of any current 
right knee disability should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, since 
discharge, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.

2.  Then, arrange appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of the Veteran's 
claimed right knee disability.  Prior to 
the examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  A detailed 
history of any symptomatology before, 
during and after service should be 
obtained from the Veteran.  All indicated 
tests and studies, if necessary, are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

a.  The examiner should specify whether 
the Veteran currently has a right knee 
disability.  If a right knee disability is 
not present, the examiner should state so.

b.  Based on a review of the claims file 
and the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current right knee disability, if 
diagnosed, had its onset during service, 
or is causally related to injury in 
service or is in any other way causally 
related to the Veteran's service.  

Any opinion provided should include 
discussion of specific evidence of record, 
including the 1973 discharge examination 
and the service treatment records.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusion of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case 
(SSOC) was issued.  If the desired benefit 
is not granted, issue a supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if otherwise in order..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


